Case 1:09-cr-00288-JKB Document 1930 Filed 09/08/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. * CRIMINAL NO. JKB-09-0288
EMILIANO AGUAS, *
Defendant. *
x # x * * * * * * * * *
MEMORANDUM ORDER

 

Now pending before the Court is Defendant Emiliano Aguas’s Motion for Reduced
Sentence Under 18 U.S.C. § 3582(c}(2) and Amendment 782 to the United States Sentencing
Guidelines. (Mot. Reduce Sentence, ECF No. 1852.) The Government opposes the motion
(Opp’n Mem., ECF No. 1896.) The matter is fully briefed, and no hearing is necessary. See Local
Rule 105.6 (D. Md. 2018). For the reasons set forth below, the Court will grant Aguas’s motion
in part and reduce his sentence to 210 months’ imprisonment. .

On March 12, 2010, Aguas was sentenced to 288 months pursuant to a plea agreement
under Federal Rule of Criminal Procedure 11(c)(1)(C). (ECF No. 663.) In 2017, following
Amendment 782 to the United States Sentencing Guidelines, which reduced by two levels the
offense levels assigned to certain drug quantities under U.S.S.G. § 2D1.1, Defendant moved to
reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2). (ECF No. 1631.) The Government
opposed the reduction, claiming that his “C” plea was not based on the Sentencing Guidelines, and
consequently, pursuant to Freeman v. United States, 131 8. Ct. 2685 (2011), he was ineligible for
relief. (ECF No. 1636.) The Court agreed with the Government and denied Aguas’s motion. (ECE

Nos. 1637, 1678.)
Case 1:09-cr-00288-JKB Document 1930 Filed 09/08/20 Page 2 of 4

The Supreme Court subsequently decided Hughes v. United States, 138 8. Ct. 1765 (2018).
Hughes “significantly expanded the circumstances in which a defendant sentenced pursuant to a
[“C”] plea agreement may be entitled to a sentence reduction.” United States v. Taylor, 741 F.
App’x 161, 162 (4th Cir. 2018). In light of Hughes, Aguas filed the instant motion, which again
requests a sentence reduction under 18 U.S.C. § 3582(c)(2) and Amendment 782. (Mot. Reduce
Sentence.)

The Government does not dispute that Aguas is eligible for a reduction post-Hughes.
(Opp’n Mem. at 1.) Instead, the Government argues that the Court should deny Aguas’s motion
because it is a successive petition. (Jd at 3.) According to the Government, the Court lacks
jurisdiction to entertain successive petitions based on the same guideline amendment. (/d. at 4
(citing United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir. 2010).) This Court, along with
others in this district, has addressed this issue before and ruled in the defendant’s favor. See, e.g.,
United States v. Eric Brown, Crim. No. JKB-09-0183 (ECF No. 749); United States v. Jerrod
Fenwick, Crim No. ELH-08-0086 (ECF No. 1626). Although this is Aguas’s second § 3582(c)(2)
motion based in Amendment 782, it is his first post-Hughes § 3582(c)(2) motion. As this Court
has explained previously, the Court has jurisdiction to consider a motion filed in these
circumstances,

Having concluded Aguas is not barred from seeking relief, the Court now considers
whether a sentence reduction is appropriate. Aguas contends that post-Amendment 782, the
applicable guidelines range is 168-210 months. (Mot. Reduce Sentence at 4.) The Government
does not dispute this calculation. Aguas initially requested that his sentence be reduced to the
middle of that range—188 months—but after the COVID-19 pandemic set it, Aguas requested that

his sentence be reduced to 168 months, a sentence at the bottom of the range. (Mot. Reduce
Case 1:09-cr-00288-JKB Document 1930 Filed 09/08/20 Page 3 of 4

Sentence at 1; Reply at 3, ECF No. 1909.) Aguas contends a sentence at the bottom of the range
is appropriate because the COVID-19 pandemic has resulted in harsher conditions of confinement,
particularly for individuals like Aguas who are uniquely vulnerable to COVID-19 because of their
health conditions. (Reply at 3.) |

In considering whether a sentence reduction is appropriate the Court considers the relevant
factors under 18 U.S.C. § 3553(a). First, considering the “history and characteristics” of the
defendant, the parties agreed at his original sentencing that Aguas did not have a significant
criminal history and was in criminal history category I. As for the “nature and circumstances” of
the offense, Aguas was a member of the PDL gang, which trafficked firearms and large quantities
of drugs, and engaged in violent conduct. (Plea agreement J 6, ECF No. 661.) Aguas had a
leadership role and “had others sell heroin and crack cocaine in the organization” and he personally
“participated in gang sanctions and other violence against PDL members for perceived
disobedience.” (id) Aguas possessed a firearm. (/d) Considering the “seriousness of the
offense,” the Court finds the offense was unquestionably serious by virtue of the drug trafficking
activity and violent conduct described in the plea agreement.

As for the need for “adequate deterrence,” a substantial term of incarceration is warranted

to dissuade Aguas and others from this sort of serious misconduct in the future. The Court also

finds that the need to “protect the public” is a significant factor in this sentence because of the

serious misconduct described above. |

Regarding the “need to avoid unwarranted sentencing disparities” among defendants with
similar records and culpability, the Court has carefully considered the penalties imposed on others
with similar records in similar and dissimilar cases. This includes Aguas’s co-defendants, several

of whom have received sentence reductions under Amendment 782.
Case 1:09-cr-00288-JKB Document 1930 Filed 09/08/20 Page 4 of 4

As for Aguas’s post-sentencing conduct, Aguas had several infractions related to fighting
during the early period of his incarceration. Since then, Aguas’s conduct has improved and he has
been transferred to a low security institution. Aguas has also obtained his GED and has received
positive reviews from the supervisors at his prison job. (ECF Nos. 1852-3, 1852-5.) “Training
and treatment” are not significant factors in this sentencing decision.

Taking under advisement the Federal Sentencing Guidelines, the Court has concluded that
the relevant guidelines range in this case is 168-210 months. Application of all relevant
considerations—including the § 3553(a) factors as referenced above, Aguas’s arguments regarding
COVID-19, and the policy behind Amendment 782—causes the Court to conclude that a sentence
reduction is warranted and the sentence that is sufficient but not more than necessary is 210 months
of incarceration, to be followed by five years on supervised release. All other terms of the sentence
imposed not altered by this memorandum remain in full force and effect and will be reflected in
the amended judgment and commitment order. This is the sentence the Court deems appropriate
regardless of the exact computation of the guidelines at this late stage. To be clear, even if the
guidelines were computed differently in this case, the sentence would nonetheless be 210 months.

For the reasons set forth above, the Court GRANTS Aguas’s motion for a reduced sentence
(ECF No. 1852) to the extent described above.

DATED this 8th day of September, 2020.
BY THE COURT:

Quam KAD Le

James K. Bredar
Chief Judge

 
